Citation Nr: 1704607	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, D.R., and R.R. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2013, the Veteran, his spouse, D.R., and R.R. testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  During the hearing, the Veteran requested that the record be held open for 60 days, so that additional evidence could be submitted.  In April 2013, he submitted additional evidence and personal statements with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (c) (2016).

In a November 2013 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision and remanded the matter for action consistent with the JMR (JMR I).

The Board issued a second decision in October 2015, in which it again determined that service connection was not warranted for a psychiatric disorder, addressing the issue cited in JMRI.  The Veteran appealed that decision to the Court.  In May 2016, the Court granted a second JMR (JMR II) of the Parties, vacated the Board's decision and remanded the matter for action consistent with JMR II.  

The Parties agreed that the Board erred when it determined that the Veteran was not entitled to a VA medical examination pursuant to VA's duty to assist and the criteria set forth in the Court's holding in McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Since the case was remanded to the Board from the Court, the Veteran, through his representative, has submitted additional pertinent evidence.  He waived RO consideration of the evidence in the first instance.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of this appeal, the Veteran has claimed that he has a psychiatric disorder related to service.  He asserted that his PTSD was related to unverified in-service stressors.  He also indicated that his psychiatric disorder started during service.

An October 1975 report of medical examination indicated a normal psychiatric evaluation.  In the notes section, the examiner wrote "[s]tates increasing anxiety lately, not specifically job related."  In an accompanying report of medical history, the Veteran stated "[n]o medicine in use nerve problems occasionally."  He also checked a box which indicated that he either then had or previously had nervous trouble of any sort.  He denied depression or excessive worry at that time.  The Veteran's July 1977 separation examination included a normal psychiatric evaluation.  The service treatment records are otherwise silent as to ongoing psychiatric symptoms, treatments, or diagnosis.  

The Veteran asserted various stressors related to his alleged participation in covert operations while he was attached to a sniper unit in the Marine Corp.  He asserted that he was involved in multiple sniper killings in London, Brazil, Africa, and Afghanistan.  

Specifically, the Veteran claimed that he killed a terrorist while stationed in England, was ordered to kill the Prime Minister of Israel in Afghanistan, fought against a human trafficking cartel in Brazil, and participated in a mission against mercenary rebels in Africa.  

It is important to understand the Board has found the Veteran's statements and testimony to be highly inaccurate. 

Service personnel records confirm that the Veteran's unit included a detachment to London, but there was no indication that the Veteran was involved in covert operations.  During the pendency of this appeal, multiple attempts have been made to verify the Veteran's in-service stressors.  Documents dated in December 2008 and February 2010 indicated that the Veteran's unit was not involved in covert operations.  A February 2010 email from a USSOCOM historian indicated that the Veteran's unit was not a Special Operations unit and that in 1976 the Marines did not have a Marine Expeditionary Unit - Special Operations Capable.  Accordingly, the Veteran's alleged stressors are not verified.  Moreover, his reports of killings and covert operations are not credible and his unusual and dramatic allegations have no basis in fact.  

The Veteran submitted a private letter from M.M.B dated December 2014.  M.M.B treated the Veteran for mental health symptoms from 1993 to 2002.  The Veteran was initially being treated for relationship issues, but after some time opened up about his military experiences.  M.M.B listed the Veteran's covert operations in Brazil, Africa, Afghanistan, and England, and stated that she observed the effects on him as a result of his military experiences.  

The Veteran submitted a November 2014 psychiatric evaluation completed by J.E.M., Ph.D.  The Veteran reported covert missions in Brazil, Africa, and Afghanistan.  He also reported that he started mental health treatment in 1995.  Dr. J.E.M. opined that it was more likely than not that the Veteran's generalized anxiety disorder was service connected and began during service.  The opinion was based on the October 1975 service treatment record in which the Veteran reported increased anxiety and nervous trouble.  Dr. J.E.M. stated that the Veteran's reports of covert operations were delusional features that went more to his current mental state, his cognitive mental disorder, possible early onset dementia, PTSD, and major depression.  The private evaluator also found that the Veteran's confabulations were the result of seeds sown during service that sprouted later under undue stress, such as the recent death of his father.  It was determined that the delusional aspects of the Veteran's PTSD and major depression developed secondary to his generalized anxiety disorder.  

The Veteran also submitted a November 2016 psychological report completed by E.E.M, Ed.D.  Dr. E.E.M noted that the Veteran entered service with no reported psychological symptoms and that his psychological symptoms appeared in October 1975.  Dr. E.E.M stated that the Veteran reported increased anxiety in October 1975.  The Veteran reported special assignments in Brazil and Darfur as well as completion of sniper school.  Dr. E.E.M. acknowledged that the Veteran's reports of covert operations were not verified.  The Veteran reported that following service he enrolled in school, but quit because he could not handle the stress.  Thereafter he drank heavily from 1977 to 1997 as an attempt to self-medicate.  Dr. E.E.M opined that it was more likely than not that the Veteran's anxiety and subsequently associated depressive disorder started in service, as evidenced by the October 1975 service treatment record.  It was determined that his major depressive disorder was a result of his in-service experiences and contributed to his misconceptions of events he thought occurred while he was on active duty.  

As noted above, the Veteran has not been afforded a VA examination related to his claim for a psychiatric disorder.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79; see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).

The evidence of record includes diagnoses of major depressive disorder, adjustment disorder, PTSD, generalized anxiety disorder, cognitive disorder, dementia, and panic disorder with agoraphobia.  The Veteran submitted two private medical opinions which suggested that his psychiatric disorder started in service, as evidenced by the October 1975 service treatment record.  Notably, the two private medical opinions did not address the significance of the normal psychiatric evaluations in October 1975 and July 1977.   Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination pursuant to McLendon.

With regard to the Veteran's claim of PTSD, this issue is clear:  The Board finds that the stressors the Veteran has cited did not occur.  His statements directly to the Board have been deeply inaccurate.

The Board notes that the Veteran's reports of covert operations in England, Afghanistan, Brazil, and Africa are not verified and that the Veteran is not credible in his account of such events.  A detailed review of this record clearly indicates that these events did not occur.  Accordingly, on remand, the VA examiner will be instructed to presume that those alleged incidents did not occur.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R.  § 3.159 (e).

The Veteran himself should submit any additional new pertinent records that the VA does not have.

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

 a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to any PTSD diagnosis, including any stressors prior to or after service.

The Board points out that the Veteran's stressors involving covert operations in England, Brazil, Africa, and Afghanistan, are not verified.  The Veteran's statements are not accurate regarding any combat in service or any stressor in service.  Testimony, under oath, was provided by the Veteran and the Board has found his recollection of events during service, and after service, to be highly inaccurate.  His statements can not form the basis of a finding that any disability he current has is the results of service.  

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

In providing this opinion, the examiner must address the Veteran's October 1975 complaint of increased anxiety and nervous trouble.  The examiner must also discuss the normal psychiatric examinations in October 1975 and July 1977.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  This is a complex case that has been returned to the Board by the Veteran's Court.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




